        Case 1:17-cv-00731-RJL Document 44 Filed 12/11/18 Page 1 of 22


                                                                       APPEAL,CLOSED,TYPE−E
                               U.S. District Court
                    District of Columbia (Washington, DC)
               CIVIL DOCKET FOR CASE #: 1:17−cv−00731−RJL

K&D LLC t/a CORK v. TRUMP OLD POST OFFICE LLC et al       Date Filed: 04/19/2017
Assigned to: Judge Richard J. Leon                        Date Terminated: 11/26/2018
Case in other court: Superior Court for the District of   Jury Demand: None
                     Columbia, 17ca1560                   Nature of Suit: 380 Personal Property:
Cause: 28:1442 Petition for Removal                       Other
                                                          Jurisdiction: Federal Question
Plaintiff
K&D LLC                                   represented by Alan Butler Morrison
trading as                                               GEORGE WASHINGTON UNIVERSITY
CORK                                                     LAW SCHOOL
                                                         2000 H Street, NW
                                                         Washington, DC 20052
                                                         (202) 994−7120
                                                         Fax: 2029945157
                                                         Email: abmorrison@law.gwu.edu
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                          Bradley Prescott Moss
                                                          LAW OFFICES OF MARK S. ZAID, P.C.
                                                          1250 Connecticut Avenue, NW
                                                          Suite 200
                                                          Washington, DC 20036
                                                          (202) 907−7945
                                                          Fax: (202) 330−5610
                                                          Email: brad@markzaid.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Mark Steven Zaid
                                                          LAW OFFICES OF MARK S. ZAID, P.C.
                                                          1250 Connecticut Avenue, NW
                                                          Suite 200
                                                          Washington, DC 20036
                                                          (202) 454−2809
                                                          Fax: (202) 330−5610
                                                          Email: Mark@MarkZaid.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          Scott Howard Rome
                                                          VERITAS LAW FIRM
                                                          1225 Nineteenth Street, NW
                                                          Suite 320

                                                                                                   1
      Case 1:17-cv-00731-RJL Document 44 Filed 12/11/18 Page 2 of 22


                                                  Washington, DC 20036
                                                  (202) 686−7600
                                                  Fax: (202) 293−3130
                                                  Email: srome@theveritaslawfirm.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED


V.
Defendant
TRUMP OLD POST OFFICE LLC           represented by Esther Slater McDonald
                                                   SEYFARTH SHAW, LLP
                                                   1075 Peachtree Street, NE
                                                   Suite 2500
                                                   Atlanta, GA 30309
                                                   (404) 885−1500
                                                   Fax: (404) 892−7056
                                                   Email: emcdonald@seyfarth.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Rebecca Woods
                                                  SEYFARTH SHAW, LLP
                                                  1075 Peachtree Street, NE
                                                  Suite 2500
                                                  Atlanta, GA 30309
                                                  (404) 885−1500
                                                  Fax: (404) 892−7056
                                                  Email: rwoods@seyfarth.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Defendant
DONALD J. TRUMP                     represented by Allyson Newton Ho
                                                   MORGAN, LEWIS & BOCKIUS LLP
                                                   1717 Main Street
                                                   Suite 3200
                                                   Dallas, TX 75201
                                                   (214) 466−4180
                                                   Fax: (214) 466−4001
                                                   Email: aho@gibsondunn.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Eric W. Sitarchuk
                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                  1701 Market Street
                                                  Philadelphia, PA 19103
                                                  (215) 963−5840
                                                  Fax: (215) 963−5001
                                                  Email: eric.sitarchuk@morganlewis.com
                                                                                          2
      Case 1:17-cv-00731-RJL Document 44 Filed 12/11/18 Page 3 of 22


                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Fred Fisher Fielding
                                                           MORGAN, LEWIS & BOCKIUS LLP
                                                           1111 Pennsylvania Avenue, NW
                                                           8th Floor
                                                           Washington, DC 20004
                                                           (202) 739−5560
                                                           Fax: (202) 739−3001
                                                           Email: fred.fielding@morganlewis.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Jason Robert Scherr
                                                           MORGAN, LEWIS & BOCKIUS LLP
                                                           1111 Pennsylvania Avenue, NW
                                                           Washington, DC 20004
                                                           (202) 373−6709
                                                           Fax: (202) 739−3001
                                                           Email: jr.scherr@morganlewis.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Michael E. Kenneally
                                                           MORGAN, LEWIS & BOCKIUS LLP
                                                           1111 Pennsylvania Avenue, NW
                                                           Washington, DC 20004
                                                           (202) 739−5893
                                                           Fax: (202) 739−3001
                                                           Email: michael.kenneally@morganlewis.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
04/19/2017   1        NOTICE OF REMOVAL from Superior Court for the District of Columbia,
                      case number 17ca1560 Filing fee $ 400, receipt number 0090−4919971 filed by
                      DONALD J. TRUMP. (Attachments: # 1 Superior Court Documents Documents
                      from Superior Court, # 2 Civil Cover Sheet)(Scherr, Jason) (Entered:
                      04/19/2017)
04/19/2017            Case Assigned to Judge Richard J. Leon. (sth) (Entered: 04/19/2017)
04/19/2017   2        NOTICE to Counsel/Party. (sth) (Entered: 04/19/2017)
04/20/2017   3        NOTICE of Appearance by Allyson Newton Ho on behalf of DONALD J.
                      TRUMP (Ho, Allyson) (Entered: 04/20/2017)
04/20/2017   4        NOTICE of Joinder in Notice of Removal by TRUMP OLD POST OFFICE
                      LLC re 1 Notice of Removal, (Woods, Rebecca) (Entered: 04/20/2017)
04/24/2017   5

                                                                                                    3
     Case 1:17-cv-00731-RJL Document 44 Filed 12/11/18 Page 4 of 22



                   STANDING ORDER. Signed by Judge Richard J. Leon on 04/24/17. (lcrjl1)
                   (Entered: 04/24/2017)
04/24/2017   6     Consent MOTION for Extension of Time to File Response/Reply to Plaintiff's
                   Complaint by DONALD J. TRUMP, TRUMP OLD POST OFFICE LLC
                   (Scherr, Jason) (Entered: 04/24/2017)
04/25/2017   7     Receipt on 4−25−2017 of ORIGINAL FILE, certified copy of transfer order and
                   docket sheet from Superior Court. Superior Court Number 17−CA−001560.
                   (zrdj) (Entered: 04/25/2017)
04/26/2017         MINUTE ORDER granting defendants' Joint Consent Motion for Extension of
                   Time to Respond to Plaintiff's Complaint 6 . It is hereby ORDERED that
                   defendants shall answer or otherwise respond to plaintiff's Complaint on or
                   before 05/10/17. Signed by Judge Richard J. Leon on 04/26/17. (lcrjl1)
                   (Entered: 04/26/2017)
05/10/2017   8     MOTION to Dismiss by DONALD J. TRUMP (Attachments: # 1 Text of
                   Proposed Order)(Scherr, Jason) (Entered: 05/10/2017)
05/10/2017   9     NOTICE of Appearance by Fred Fisher Fielding on behalf of DONALD J.
                   TRUMP (Fielding, Fred) (Entered: 05/10/2017)
05/10/2017   10    MOTION to Dismiss by TRUMP OLD POST OFFICE LLC (Attachments: # 1
                   Text of Proposed Order Attachment, # 2 Declaration Attachment)(Woods,
                   Rebecca) (Entered: 05/10/2017)
05/10/2017   11    NOTICE of Joinder by DONALD J. TRUMP re 10 MOTION to Dismiss
                   (Scherr, Jason) (Entered: 05/10/2017)
05/18/2017   12    MOTION to Remand by K&D LLC (Attachments: # 1 Text of Proposed Order,
                   # 2 Memorandum in Support, # 3 Exhibit)(Rome, Scott) (Entered: 05/18/2017)
05/24/2017   13    Consent MOTION for Briefing Schedule by K&D LLC (Attachments: # 1
                   Order)(Rome, Scott) (Entered: 05/24/2017)
05/24/2017   14    MOTION to Stay by K&D LLC (Attachments: # 1 Memorandum in Support, #
                   2 Order)(Rome, Scott) (Entered: 05/24/2017)
05/30/2017   15    ORDER Granting 13 Plaintiff's Consent Motion for Amended Briefing Schedule
                   for Defendants' Motions to Dismiss. It is hereby ORDERED that Plaintiff will
                   respond to Defendants' Motions to Dismiss by 6/14/2017. Defendants will Reply
                   to Plaintiff's Response by 6/28/2017. It is further ORDERED, that the parties
                   shall meet and confer pursuant to LR 16.3, and submit a Joint Meet and Confer
                   Statement and proposed scheduling orde within fourteen (14) days following
                   resolution of Defendants' Motions to Dismiss. Signed by Judge Richard J. Leon
                   on 5/26/2017. (jth) Modified on 5/31/2017 to reflect the correct filing date of
                   5/30/2017. (jth). (Entered: 05/31/2017)
06/01/2017   16    Memorandum in opposition to re 12 MOTION to Remand filed by TRUMP
                   OLD POST OFFICE LLC. (Attachments: # 1 Declaration Exhibit A)(Woods,
                   Rebecca) (Entered: 06/01/2017)
06/01/2017   17    Memorandum in opposition to re 12 MOTION to Remand filed by DONALD J.
                   TRUMP. (Attachments: # 1 Text of Proposed Order)(Scherr, Jason) (Entered:
                   06/01/2017)

                                                                                                     4
     Case 1:17-cv-00731-RJL Document 44 Filed 12/11/18 Page 5 of 22



06/02/2017   18    SUPPLEMENTAL MEMORANDUM to re 14 MOTION to Stay Pending
                   Ruling on Motion to Remand filed by K&D LLC. (Rome, Scott) (Entered:
                   06/02/2017)
06/02/2017   19    RESPONSE re 18 Supplemental Memorandum filed by DONALD J. TRUMP.
                   (Scherr, Jason) (Entered: 06/02/2017)
06/07/2017   20    Memorandum in opposition to re 14 MOTION to Stay filed by DONALD J.
                   TRUMP. (Attachments: # 1 Text of Proposed Order)(Scherr, Jason) (Entered:
                   06/07/2017)
06/07/2017   21    NOTICE of Joinder in Opposition to Plaintiff's Motion to Stay by TRUMP OLD
                   POST OFFICE LLC re 20 Memorandum in Opposition (Woods, Rebecca)
                   (Entered: 06/07/2017)
06/07/2017   22    REPLY to opposition to motion re 12 MOTION to Remand to D.C. Superior
                   Court filed by K&D LLC. (Rome, Scott) (Entered: 06/07/2017)
06/08/2017   23    NOTICE of Appearance by Eric W. Sitarchuk on behalf of DONALD J.
                   TRUMP (Sitarchuk, Eric) (Entered: 06/08/2017)
06/08/2017   24    NOTICE of Appearance by Michael E. Kenneally on behalf of DONALD J.
                   TRUMP (Kenneally, Michael) (Entered: 06/08/2017)
06/09/2017   25    REPLY to opposition to motion re 14 MOTION to Stay Briefing and
                   Consideration of Defendants' Motions to Dismiss Until 14 Days after the Court
                   Issues a Ruling on Plaintiff's Motion to Remand filed by K&D LLC. (Rome,
                   Scott) (Entered: 06/09/2017)
06/13/2017         MINUTE ORDER: Upon consideration of the plaintiff's Motion to Stay
                   Proceedings Pending Determination of its Motion to Remand 14 , it is hereby
                   ORDERED that the current deadlines for responding to and replying in support
                   of defendants' Motions to Dismiss [8, 10] are TERMINATED. Should the Court
                   deny plaintiff's Motion to Remand, it is further ORDERED that plaintiff will
                   have 14 days from the date of the Court's Order denying the motion to respond
                   to both of the defendants' Motions to Dismiss. SO ORDERED. Signed by Judge
                   Richard J. Leon on 06/13/17. (lcrjl1) (Entered: 06/13/2017)
11/22/2017   26    NOTICE of Intent to Amend Complaint by K&D LLC (Zaid, Mark) (Entered:
                   11/22/2017)
01/02/2018         MINUTE ORDER denying 12 Plaintiff's Motion to Remand Case to D.C.
                   Superior Court. It is hereby ORDERED that plaintiff's motion is DENIED.
                   Signed by Judge Richard J. Leon on 1/2/2018. (lcrjl1) (Entered: 01/02/2018)
01/16/2018   27    Memorandum in opposition to re 10 MOTION to Dismiss , 8 MOTION to
                   Dismiss filed by K&D LLC. (Attachments: # 1 Exhibit)(Rome, Scott) (Entered:
                   01/16/2018)
01/16/2018   28    MOTION to Amend/Correct Complaint by K&D LLC (Attachments: # 1
                   Exhibit A, # 2 Exhibit B)(Rome, Scott) (Entered: 01/16/2018)
01/16/2018   29    STIPULATION for Modification to Briefing Schedule by K&D LLC.
                   (Attachments: # 1 Text of Proposed Order)(Moss, Bradley) (Entered:
                   01/16/2018)
01/18/2018
                                                                                                   5
     Case 1:17-cv-00731-RJL Document 44 Filed 12/11/18 Page 6 of 22



                   MINUTE ORDER. Upon consideration of the parties' 29 Joint Stipulation for
                   Modification to Briefing Schedule, it is hereby ORDERED that the stipulation is
                   ACCEPTED and that defendants shall file their requisite pleadings within 14
                   days of the date upon which this Court issues an order adjudicating 28 Plaintiff's
                   Motion for Leave to Amend the Complaint. SO ORDERED. Signed by Judge
                   Richard J. Leon on 1/18/2018. (lcrjl1) (Entered: 01/18/2018)
02/12/2018         MINUTE ORDER. Upon consideration of 28 Plaintiff's Motion for Leave to
                   Amend the Complaint, it is hereby ORDERED that the motion is GRANTED.
                   The Clerk is directed to file plaintiff's Amended Complaint (see ECF No. 28−2).
                   It is further ORDERED that, in light of the filing of the Amended Complaint, 8
                   Defendant Donald J. Trump's Motion to Dismiss and 10 Defendant Trump Old
                   Post Office LLC's Motion to Dismiss are DENIED AS MOOT. Pursuant to the
                   parties' Joint Stipulation 29 as accepted by this Court, it is further ORDERED
                   that defendants shall move against or otherwise respond to the Amended
                   Complaint on or before February 26, 2018. SO ORDERED. Signed by Judge
                   Richard J. Leon on 2/12/2018. (lcrjl1) (Entered: 02/12/2018)
02/12/2018   30    AMENDED COMPLAINT against DONALD J. TRUMP, TRUMP OLD POST
                   OFFICE LLC filed by K&D LLC.(jf) (Entered: 02/12/2018)
02/26/2018   31    MOTION to Dismiss by TRUMP OLD POST OFFICE LLC (Attachments: # 1
                   Statement of Facts, # 2 Declaration, # 3 Text of Proposed Order)(Woods,
                   Rebecca) (Entered: 02/26/2018)
02/26/2018   32    MOTION to Dismiss by DONALD J. TRUMP (Attachments: # 1 Text of
                   Proposed Order)(Scherr, Jason) (Entered: 02/26/2018)
02/26/2018   33    NOTICE of Joinder by DONALD J. TRUMP re 31 MOTION to Dismiss
                   (Scherr, Jason) (Entered: 02/26/2018)
03/12/2018   34    Memorandum in opposition re 31 MOTION to Dismiss and 32 MOTION to
                   Dismiss by K&D LLC. (Attachments: # 1 Exhibit)(LaFon, Christopher)
                   Modified event title and on 3/13/2018 (znmw). (Entered: 03/12/2018)
03/19/2018   35    REPLY to opposition to motion re 31 MOTION to Dismiss filed by TRUMP
                   OLD POST OFFICE LLC. (Woods, Rebecca) (Entered: 03/19/2018)
03/19/2018   36    REPLY to opposition to motion re 32 MOTION to Dismiss filed by DONALD
                   J. TRUMP. (Scherr, Jason) (Entered: 03/19/2018)
04/07/2018   37    NOTICE of Filing of Relevant Case Decision by K&D LLC (Attachments: # 1
                   Exhibit 1 − D.Md Decision)(Zaid, Mark) (Entered: 04/07/2018)
09/07/2018         MINUTE SCHEDULING ORDER. It is hereby ORDERED that a motions
                   hearing on 31 Defendant Trump Old Post Office LLCs Motion to Dismiss, and
                   32 Defendant Donald J. Trump's Motion to Dismiss shall be held on September
                   19, 2018 at 3:00 PM in Courtroom 18 before Judge Richard J. Leon. SO
                   ORDERED. Signed by Judge Richard J. Leon on 9/7/18. (lcrjl1) (Entered:
                   09/07/2018)
09/11/2018   38    NOTICE of Appearance by Esther Slater McDonald on behalf of TRUMP OLD
                   POST OFFICE LLC (McDonald, Esther) (Entered: 09/11/2018)
09/12/2018   39    Consent MOTION to Continue Reschedule Oral Argument Date by K&D LLC
                   (Attachments: # 1 Text of Proposed Order)(Zaid, Mark) Modified event title on

                                                                                                        6
     Case 1:17-cv-00731-RJL Document 44 Filed 12/11/18 Page 7 of 22



                      9/13/2018 (znmw). (Entered: 09/12/2018)
09/12/2018            MINUTE ORDER granting 39 Plaintiff's Consented−To Motion to Reschedule
                      Oral Argument Date. It is hereby ORDERED that the motions hearing set for
                      September 19, 2018 at 3:00 PM is rescheduled for September 25, 2018 at 3:00
                      PM in Courtroom 18 before Judge Richard J. Leon. SO ORDERED. Signed by
                      Judge Richard J. Leon on 9/12/18. (lcrjl1) (Entered: 09/12/2018)
09/13/2018            Set/Reset Hearings: The motions hearing presently scheduled for 9/19/2018 at
                      3:00 PM is rescheduled for 9/25/2018 at 3:00 PM in Courtroom 18 before Judge
                      Richard J. Leon. (jth) (Entered: 09/13/2018)
09/13/2018   40       MOTION for Reconsideration re Order on Motion for Scheduling Order, by
                      TRUMP OLD POST OFFICE LLC (Attachments: # 1 Text of Proposed
                      Order)(Woods, Rebecca) (Entered: 09/13/2018)
09/18/2018            MINUTE ORDER denying 40 Defendant Trump Old Post Office LLC's Motion
                      for Reconsideration of Order on Plaintiff's Motion to Reschedule. It is hereby
                      ORDERED that the motion is DENIED. SO ORDERED. Signed by Judge
                      Richard J. Leon on 9/18/18. (lcrjl1) (Entered: 09/18/2018)
09/25/2018            Minute Entry for Proceedings held before Judge Richard J. Leon: Motions
                      Hearing held on 9/25/2018; Re: 31 Motion to Dismiss filed by defendant
                      TRUMP OLD POST OFFICE LLC, and 32 Motion to Dismiss filed by
                      defendant DONALD J. TRUMP. The 31 32 Motions were Heard and Taken
                      Under Advisement. (Court Reporter: William P. Zaremba) (jth) (Entered:
                      09/25/2018)
11/26/2018   41   10 MEMORANDUM OPINION. Signed by Judge Richard J. Leon on 11/24/2018.
                     (jth) (Entered: 11/26/2018)
11/26/2018   42   22 ORDER for the reasons set forth in the accompanying Memorandum Opinion, it
                     is hereby ORDERED that defendants Trump Old Post Office, LLC's and
                     President Donald J. Trump's Motions to Dismiss 31 32 are GRANTED and this
                     case is DISMISSED. SO ORDERED. Signed by Judge Richard J. Leon on
                     11/26/2018. (jth) (Entered: 11/26/2018)
12/10/2018   43    8 NOTICE OF APPEAL TO DC CIRCUIT COURT by K&D LLC. Filing fee $
                     505, receipt number 0090−5831688. Fee Status: Fee Paid. Parties have been
                     notified. (Moss, Bradley) (Entered: 12/10/2018)




                                                                                                       7
        Case
        Case1:17-cv-00731-RJL
             1:17-cv-00731-RJL Document
                               Document44
                                        43 Filed
                                           Filed12/11/18
                                                 12/10/18 Page
                                                          Page81of
                                                                 of22
                                                                    2




K&D, LLC t/a Cork
_______________________________

                                                                    17-731 (RJL)
                                                                  .___________


Trump Old Post Office, LLC, et al.
____________________________________



                                 NOTICE OF APPEAL
                                  10th             December                 , 20 18

plaintiff K&D, LLC



                                         26th                    November             18

           defendants Trump Old Post Office, LLC, and Donald J. Trump

            plaintiff K&D, LLC


                                                     Bradley P. Moss
                                         __________________________________________

                                          Mark S. Zaid, P.C.
                                          1250 Connecticut Avenue, NW
                                          Suite 700
                                          Washington, D.C. 20036




o




                                                                                           8
        Case
        Case1:17-cv-00731-RJL
             1:17-cv-00731-RJL Document
                               Document44
                                        43 Filed
                                           Filed12/11/18
                                                 12/10/18 Page
                                                          Page92of
                                                                 of22
                                                                    2




K&D, LLC t/a Cork
_______________________________

                                                                    17-731 (RJL)
                                                                  .___________


Trump Old Post Office, LLC, et al.
____________________________________



                                 NOTICE OF APPEAL
                                  10th             December                , 20 18

plaintiff K&D, LLC



                                         2nd                     January             18

           defendants Trump Old Post Office, LLC, and Donald J. Trump

            plaintiff K&D, LLC


                                                     Bradley P. Moss
                                         __________________________________________

                                          Mark S. Zaid, P.C.
                                          1250 Connecticut Avenue, NW
                                          Suite 700
                                          Washington, D.C. 20036




o




                                                                                          9
Case
Case1:17-cv-00731-RJL
     1:17-cv-00731-RJL Document
                       Document44
                                41 Filed
                                   Filed12/11/18
                                         11/26/18 Page
                                                  Page10
                                                       1 of
                                                         of12
                                                            22




                                                                 10
Case
Case1:17-cv-00731-RJL
     1:17-cv-00731-RJL Document
                       Document44
                                41 Filed
                                   Filed12/11/18
                                         11/26/18 Page
                                                  Page11
                                                       2 of
                                                         of12
                                                            22




                                                                 11
Case
Case1:17-cv-00731-RJL
     1:17-cv-00731-RJL Document
                       Document44
                                41 Filed
                                   Filed12/11/18
                                         11/26/18 Page
                                                  Page12
                                                       3 of
                                                         of12
                                                            22




                                                                 12
Case
Case1:17-cv-00731-RJL
     1:17-cv-00731-RJL Document
                       Document44
                                41 Filed
                                   Filed12/11/18
                                         11/26/18 Page
                                                  Page13
                                                       4 of
                                                         of12
                                                            22




                                                                 13
Case
Case1:17-cv-00731-RJL
     1:17-cv-00731-RJL Document
                       Document44
                                41 Filed
                                   Filed12/11/18
                                         11/26/18 Page
                                                  Page14
                                                       5 of
                                                         of12
                                                            22




                                                                 14
Case
Case1:17-cv-00731-RJL
     1:17-cv-00731-RJL Document
                       Document44
                                41 Filed
                                   Filed12/11/18
                                         11/26/18 Page
                                                  Page15
                                                       6 of
                                                         of12
                                                            22




                                                                 15
Case
Case1:17-cv-00731-RJL
     1:17-cv-00731-RJL Document
                       Document44
                                41 Filed
                                   Filed12/11/18
                                         11/26/18 Page
                                                  Page16
                                                       7 of
                                                         of12
                                                            22




                                                                 16
Case
Case1:17-cv-00731-RJL
     1:17-cv-00731-RJL Document
                       Document44
                                41 Filed
                                   Filed12/11/18
                                         11/26/18 Page
                                                  Page17
                                                       8 of
                                                         of12
                                                            22




                                                                 17
Case
Case1:17-cv-00731-RJL
     1:17-cv-00731-RJL Document
                       Document44
                                41 Filed
                                   Filed12/11/18
                                         11/26/18 Page
                                                  Page18
                                                       9 of
                                                         of12
                                                            22




                                                                 18
Case 1:17-cv-00731-RJL Document 44
                                41 Filed 12/11/18
                                         11/26/18 Page 19
                                                       10 of 22
                                                             12




                                                                  19
Case 1:17-cv-00731-RJL Document 44
                                41 Filed 12/11/18
                                         11/26/18 Page 20
                                                       11 of 22
                                                             12




                                                                  20
Case 1:17-cv-00731-RJL Document 44
                                41 Filed 12/11/18
                                         11/26/18 Page 21
                                                       12 of 22
                                                             12




                                                                  21
Case
 Case1:17-cv-00731-RJL
      1:17-cv-00731-RJL Document
                         Document44
                                  42 Filed
                                      Filed12/11/18
                                            11/26/18 Page
                                                      Page22
                                                           1 of 22
                                                                1




                                                                     22
